Case 1:21-cv-00749-RM-KMT Document 15 Filed 04/06/21 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 21-cv-00749-RM-KMT

  STRATEGIC MEDICAL EQUIPMENT SOLUTIONS, LLC,
  a Colorado limited liability company,

         Plaintiff,

  v.

  ATLAS RESEARCH, LLC, a Delaware limited liability company,

        Defendant.
  ______________________________________________________________________________

                             ORDER TO SHOW CAUSE
  ______________________________________________________________________________

         This matter is before the Court sua sponte after reviewing the Notice of Removal

  (“Notice”) alleging removal is proper based on diversity subject matter jurisdiction (ECF No. 1).

  Amazon, Inc. v. Dirt Camp, Inc., 273 F.3d 1271, 1276 (10th Cir. 2001) (A federal court has an

  independent obligation to examine its own jurisdiction at every stage of the proceeding.).

  Pursuant to 28 U.S.C. § 1332(a) district courts have diversity jurisdiction where the civil action

  is “between…citizens of different States.” Here, Defendant alleges it is a limited liability

  company whose “members are Ryung Suh and the Suh Family Generational Trust.” Defendant

  further alleges that Mr. Suh is a resident of Houston, Texas, and the sole trustee of the Suh

  Family Generational Trust (“Trust”) is Mr. Suh’s wife, Yono Suh, who is also a resident of

  Houston, Texas. (ECF No. 1, ¶ 3.) The Court finds such allegations are insufficient to show the

  Trust is a citizen of Texas and, accordingly, that complete diversity exists.

         For an unincorporated entity, the general rule is that “diversity jurisdiction in a suit by or

  against the entity depends on the citizenship of all its members.” Americold Realty Tr. v.
Case 1:21-cv-00749-RM-KMT Document 15 Filed 04/06/21 USDC Colorado Page 2 of 2




  Conagra Foods, Inc., -- U.S. --, 136 S. Ct. 1012, 1015, 194 L. Ed. 2d 71 (2016) (citation and

  internal quotation marks and brackets omitted). In Conagra Foods, Americold, a real estate

  investment trust, argued that anything called a “trust” possessed the citizenship of its trustees.

  After considering the law under which Americold was organized, the Supreme Court found that

  was not so. Specifically, the Supreme Court found that Americold’s members included its

  shareholders; therefore, Americold’s citizenship was determined by the citizenship of its

  shareholders. In other words, an entity’s membership is not limited to its trustees “just because it

  happens to call itself a trust.” Americold, 136 S. Ct. at 1016. It is therefore

         ORDERED that on or before Tuesday, April 13, 2021, Defendant shall SHOW

  CAUSE why this action should not be remanded to the District Court of El Paso County,

  Colorado, for lack of subject matter jurisdiction.

         DATED this 6th day of April, 2021.

                                                         BY THE COURT:



                                                         ____________________________________
                                                         RAYMOND P. MOORE
                                                         United States District Judge




                                                     2
